IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                       June 2000 Session

      DANIEL B. TAYLOR v. DONAL CAMPBELL, COMMISSIONER,
         TENNESSEE DEPARTMENT OF CORRECTION, ET AL.

                    Appeal from the Chancery Court for Davidson County
                      No. 99-948-I Irvin H. Kilcrease, Jr., Chancellor



                     No. M2000-00217-COA-R3-CV - Filed July 31, 2000


Daniel B. Taylor filed a petition for declaratory judgment against the Commissioner and several
other employees of the Tennessee Department of Correction, alleging that he is entitled to various
sentence reduction credits and that his sentence is void and illegal. The trial court dismissed
Taylor’s petition. We vacate the judgment of the trial court and remand for further proceedings.

              Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery
                              Court Vacated; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
D. MICHAEL SWINEY , JJ., joined.

Daniel B. Taylor, Only, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; and Terri L.
Bernal, Assistant Attorney General, for the appellees, Donal Campbell, Commissioner, Tennessee
Department of Correction; Williams Keeling; Roland Colson; Faye Claud; Dinna Wilson; Wyema
Helms; and Shirley Pluckett.

                                             OPINION

                                                  I.

         Taylor is a prisoner in state custody, serving a life sentence for second degree murder. In
April, 1999, he filed the subject petition, alleging (1) that the Department miscalculated his sentence
by failing to give him credit for time served in jail following his sentencing; (2) that he is entitled
to good conduct and prisoner performance sentence credits; and (3) that his sentence is void and
illegal because he should have been sentenced as an “Especially Mitigated Offender, Range 20%,
plus a 10% Reduction of the minimum sentence.” In his petition, Taylor alleges that he had filed
a petition for a declaratory order with the Department of Correction and that the petition was denied
by the Department on March 3, 1999.
       The Department filed a motion to dismiss and/or for summary judgment.1 The trial court
dismissed Taylor’s petition, finding as follows:

                  Petitioner’s reliance on a letter from respondents’ attorney explaining
                  his sentence reduction credits is not an agency denial of a petition for
                  declaratory relief. Therefore, Petitioner has not exhausted his
                  administrative remedies and is accordingly not properly before this
                  Court.

Taylor filed a motion to reconsider, which was also denied. This appeal followed.

                                                            II.

         Under the Uniform Administrative Procedures Act, an individual who desires to pursue a
petition for declaratory judgment in court in order to challenge the validity or applicability of a
statute, rule or order, must meet two requirements: (1) the complainant must first file a petition for
a declaratory order with the appropriate agency and (2) the agency must refuse to issue a declaratory
order. T.C.A. § 4-5-225(b) (1998). Taylor alleges that the Department denied his petition for a
declaratory order in a letter dated March 3, 1999. The subject letter is on Department of Correction
letterhead and is signed by a “W.G. Lutche, Legal Assistant.” The letter states as follows:

                   Your petition for a declaratory order has been referred to the
                   Department of Correction, Office of the General Counsel by the
                   Commissioner. I have been assigned to review your petition and
                   respond on behalf of the Commissioner.

                   A review of your sentence structure by Sentence Information Services
                   (SIS) personnel reveals that you are serving a Life sentence for a
                   Class X felony. Accordingly, you are required to serve 30 years to
                   your Release Eligibility Date (RED), less Prisoner Sentence
                   Reduction Credits (PSRC) after [emphasis in original] a signed
                   waiver, effective 3/1/86. Thus, your current sentence structure is
                   valid and correct.

                   For the reason stated above, your petition for a declaratory order
                   pursuant to T.C.A. § 4-5-223(a)(2) is refused and the department
                   denies your petition.

(Except as otherwise indicated, emphasis added). The letter states that Taylor’s petition for a
declaratory order was reviewed and subsequently denied by the Department. Accordingly, we find


         1
            Since the trial court considered material “outside the plead ing,” see Tenn. R. Civ. P. 12.02, we have reviewed
the trial cour t’s judgm ent as one for sum mary ju dgme nt. Id.

                                                           -2-
that there was an agency denial of Taylor’s petition for a declaratory order as contemplated by
T.C.A. § 4-5-225(b). Therefore, we find that the trial court erred in dismissing Taylor’s petition
based upon a failure to exhaust administrative remedies.

                                                IV.

        The judgment of the trial court dismissing Taylor’s petition is vacated. Costs on appeal are
taxed to the appellees. This case is remanded for further proceedings consistent with this opinion.


                                                      ___________________________________
                                                      CHARLES D. SUSANO, JR., JUDGE




                                                -3-